DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan McCormick on 2/3/2022.

The application has been amended as follows: 
Claim 1, line 11 before the phrase “mass of the vertical wing” delete ---“a”---
Claim 1, line 15 after the phrase “the approaching wind” insert ---“; and wherein the at least one rotor blade is a plurality of rotor blades, wherein the plurality of rotor blades is connected to the trailing edge of the vertical wing”---
Cancel claim 5.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a yaw control device for a wind turbine as recited by independent claim 1, comprising:
a vertical shaft; 
a vertical wing having a leading edge, a trailing edge, a first wing surface and a second wing surface, wherein the first wing surface extends between a first edge of the leading edge to a first edge of the trailing edge and wherein the second wing surface extends between a second edge of the leading edge to a second edge of the trailing edge; and 
at least one rotor blade disposed toward the trailing edge of the vertical wing; 
wherein the vertical wing is configured to receive the vertical shaft, and wherein the vertical shaft is biased toward the leading edge of the vertical wing, and wherein a majority of a surface area and a mass of the vertical wing are biased toward the trailing edge of the vertical wing; and 
wherein the vertical wing is adapted to rotate about a longitudinal axis of the vertical shaft when a wind approaches from a direction such that the leading-edge faces in the direction of an the approaching wind; and
wherein the at least one rotor blade is a plurality of rotor blades, wherein the plurality of rotor blades is connected to the trailing edge of the vertical wing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Charles Reid Jr./Primary Examiner, Art Unit 2832